DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-8 and 18, drawn to a connection device.
Group II, Claims 9-14 and 17, drawn to a filtration module.
Group III, Claims 15 and 16, drawn to a filtration assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jacobi .  

    PNG
    media_image1.png
    568
    482
    media_image1.png
    Greyscale

With regard to Claim 1, Jacobi discloses a dialyzing machine is provided with a cartridge holder to which a filter cartridge (11) or dialyzer cartridge can be fastened (Abstract). Jacobi discloses a connection device for receiving at least one filter module which is connectable to the connection device by moving from a proximal position into a distal receiving position along a direction and having at least one lateral connector (Figure 2, C3/L9-18, filter cartridge 11 with lateral connecting studs 26,27, “by moving from a proximal position into a distal receiving position along a direction” is a product by 
Jacobi discloses the connection device comprising at least one first connecting apparatus having a connector piece with an inner lumen exhibiting a proximal end facing the filter module and a distal end facing the connection device in the receiving position, wherein the proximal end of the connector piece is designed to enable a connection of the connector piece to the lateral connector (Figure 2, C3/L23-43, clamping element 36 (connecting apparatus) carries two connecting members 41,42 (connector piece) such that the lateral connecting studs 26,27 can be sealingly inserted (i.e., has an inner lumen); Figure 2 shows that the connecting members 41,42 have a proximal end facing the filter module and a distal end facing the connection device).
However, Jacobi is silent to the at least one first connecting apparatus having at least one first and one second guide member exhibiting a respective proximal end and distal end which define a receiving area of the connecting apparatus for receiving a filter module, wherein at least the first guide member exhibits a side directed toward the receiving area which has at least one guide surface running from the proximal end to the distal end of the first guide member and connecting to the proximal end of the connector piece, wherein the side of the guide member facing the guide surface directed toward the receiving area is of S-shaped configuration in cross section.


    PNG
    media_image2.png
    392
    623
    media_image2.png
    Greyscale

Ritzka discloses a connecting structure which connects a filter housing to a filter housing retaining structure (Abstract). The connecting structure includes a filter housing cover that connects to the filter housing and that receives a filter medium (Abstract). Ritzka discloses the first connecting apparatus having at least one first and one second guide member exhibiting a respective proximal end and distal end which define a receiving area of the connecting apparatus for receiving a filter module, wherein at least the first guide member exhibits a side directed toward the receiving area which has at least one guide surface running from the proximal end to the distal end of the first guide member and connecting to the proximal end of the connector piece, wherein the side of the guide member facing the guide surface directed toward the receiving area is of S-shaped configuration in cross section (Figure 7b, [0130]-[0132], filter housing cover enclosure 400 comprises two guide surfaces from proximal end to distal end, which have an S-shape, and which connect to the proximal end of enclosure hood 404 which 
It would be obvious for the connecting apparatus of Jacobi to have the at least one first connecting apparatus having at least one first and one second guide member exhibiting a respective proximal end and distal end which define a receiving area of the connecting apparatus for receiving a filter module, wherein at least the first guide member exhibits a side directed toward the receiving area which has at least one guide surface running from the proximal end to the distal end of the first guide member and connecting to the proximal end of the connector piece, wherein the side of the guide member facing the guide surface directed toward the receiving area is of S-shaped configuration in cross section, as taught by Ritzka, in order to guide the connection of the lateral connecting studs 26, 27 and connecting members 41, 42 of Jacobi.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/           Primary Examiner, Art Unit 1777